283 S.W.2d 55 (1955)
Edwin Dale ADDISON, Appellant,
v.
The STATE of Texas, Appellee.
No. 27735.
Court of Criminal Appeals of Texas.
October 26, 1955.
Thomas & Thomas, Big Spring, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
The offense is aggravated assault; the punishment, 30 days in jail.
Our State's Attorney confesses that the complaint will not support the information. *56 The complaint charges that Amando Hinojosa committed the assault while the information charges that Edwin Dale Addison assaulted the injured party.
A valid complaint is a prerequisite to a valid information. Byrom v. State, 158 Tex. Crim. 427, 256 S.W.2d 853. Without a complaint, the County Court has no jurisdiction. McQueen v. State, 135 Tex. Crim. 74, 117 S.W.2d 79.
The judgment is reversed and the prosecution ordered dismissed.